[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO DISCHARGE MECHANIC'S LIEN
The home improvement contract is invalid and unenforceable because the plaintiff did not comply with subdivisions (6) and (7) of subsection (a) of General Statutes § 20-429. When a contractor has failed to comply with subdivisions (6) and (7) of subsection § 20-429, a contractor may recover "payment for work performed based on the reasonable value of services which were requested by the owner, provided the court determines that it would be inequitable to deny such recovery." In this case, it would be inequitable to allow a recovery.
The defendant homeowner has shown by clear and convincing evidence that the value of the work that was done by the plaintiff was approximately $70,000.00 and that she has paid the plaintiff $79,000.00 for this work. The defendant asked the plaintiff to leave the work site due to defective workmanship. Thereafter, the defendant hired third parties to complete the project and paid the third parties a sum that was equal to or greater than the balance that would have been due to the plaintiff had the plaintiff completed the project.
The motion to discharge the mechanic's lien is granted.
___________________ THIM, J. CT Page 1116